On petition for rehearing it is pointed out that prejudicial error to the petitioner was being overlooked by a failure of this Court to grant a new trial because of the testimony given by Dr. Fred M. York, a member of the State Board of Dental Examiners of Florida, who was adduced by and gave testimony in behalf of the prosecution. The testimony on which a reversal is urged was developed on cross examination by counsel for the petitioner. It appears in the transcript of the record from pages 58 to 67, and is in part set out in the original opinion. The truth or falsity of the entire testimony as given by the witness is not for this Court to determine, but it is a question of fact to be decided by the jury, along with all other testimony adduced under appropriate instructions.
In a review of the entire record we fail to find any evidence or any reasonable deduction therefrom to the effect that counsel for the petitioner was derelict in his professional duties or in any manner whatsoever failed to measure up to all requirements with reference to asserting the legal rights of his client in the case at bar. The record is presented in an approved manner, an able argument was heard at the bar of this Court, an exhaustive brief filed which has proved of inestimable value in reaching a conclusion of this controversy. We are without legal authority to determine whether or not any witness giving testimony committed perjury. It is the province of the jury, under our system, to pass upon and settle such disputes and conflicts in the testimony.
The petition for rehearing is hereby denied. *Page 73 
BROWN, C. J., TERRELL, and THOMAS, JJ., concur.